DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in the application.

Claim Objections
Claim 5 recites “wherein each of the plurality of sequential digital images is converted into a plurality of top-down view images by …”. Is it a one-to-one conversion or one-to-many conversion?

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 and dependent claims: “a neural network”, “a feature transform module”, and “a long short-term memory (LSTM) module”; Claim 7 and dependent claims: “a graphical modeler”, “a feature transform module”, “a combiner” and  “a long short-term memory (LSTM) module”; Claim 13 and dependent claims: “a neural network” and “a long short-term memory (LSTM) module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Publication 2010/0246901 A1), in view of .
As per claim 1, Yang teaches the invention substantially as claimed including a method (ABSTRACT; FIG. 1; FIG. 5) for producing a road layout model, comprising: 
capturing a plurality of sequential digital images using a video camera, wherein the digital images are of a perspective view (ABSTRACT: “Camera images at times (t1 and t2) are acquired from a camera installed on a vehicle”; FIG. 2; See para. [0066] for a definition of “camera image”); and
converting each of the plurality of sequential digital images into a top-down view image using a processor (FIG. 3-4; FIG. 5 S14; FIG. 10B & 11B; para. [0063]-[0066]).
Yang then extracts feature points, calculates movement vectors of the respective feature points between first and second camera images, and maps the respective feature points and the respective movement vectors onto a bird's-eye image coordinate plane. Yang further detects ground surface feature points, and based on position information and movement vector information on two or more feature points discriminated to be the ground surface feature points, determines vehicle movement information, and extracts a three-dimensional object area (ABSTRACT; FIG. 5). 
A display image is then generated in which an indicator that makes the estimated three-dimensional object area visually recognizable as distinct from the other area is superimposed on the bird's eye view age T12, and the display image is displayed on the display device 3 (FIG. 1; FIG. 19; para. [0113]). Since the display image combines information of a top-down view (bird's eye view) of the road (FIG. 2) and 3D object information, it is regarded as a road layout model.   


Schulter teaches a method, comprising:
capturing a plurality of sequential frame images using a video camera (FIG. 1 #110; FIG. 6 #1052; FIG. 7 #710); 
conveying a frame image of time t to a neural network that performs a feature transform on the frame image of time t to form a feature map of time t (FIG. 2 #220 a Frame t-1 is input into a Residual Neural Network #255 for feature extraction and a Frame t-1 feature map is generated. FIG. 2 #222; FIG. 7 #730 “a previous memory feature map from a previous frame”); 
transferring the feature map of the frame image of time t to a feature transform module configured to warp the feature map of time t to a time t+1 (FIG. 2 #270 “Warping” “Memory t-1 Feature Map #222; FIG. 7 #730 “by warping the previous memory feature map”);
conveying a frame image of time t+1 to the neural network that performs a feature transform on the frame image of time t+1 to form a feature map of time t+1 (FIG. 2 #210 a Frame t is input into a Residual Neural Network #255 for feature extraction and a Frame t1 feature map #211 is generated. FIG. 7 #720); 
combining the warped feature map of time t with the feature map of time t+1 to form a combined feature map (FIG. 2 #260; FIG. 7 #737; page 3 right col. para. [0030] last 18 lines describing two variants of aggregation function, expressed in eqn. (3) and (4)); and 

Taking the combined teachings of Yang and Schulter as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating the combined feature map as performed by Schulter in order to fuse features from previous step and current step in order to improve feature detection accuracy and efficiency.

Yang in view of Schulter, does not further teach inputting feature map into a long short-term memory (LSTM) module to generate the road layout model. 
 Zheng discloses a method for image captioning (ABSTRACT). Zheng’s system comprises two parts: a ResTD_BP neural network 500 to extract bottom-up regional features from the image 300 and output region features 502, and a caption generation network 504 that receives the extracted region features to predict, using multiple modules 506 in succession, captions 508 word by word in natural language describing the image 300 (FIG. 5; para. [0073]). The caption generation network 504 comprises a long short-term memory (LSTM) module (FIG. 5 #506). 
Taking the combined teachings of Yang, Schulter and Zheng as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider feeding the generated feature into a LSTM module for producing prediction result as performed by Zheng in order to improve prediction accuracy. LSTM holds long-term temporal contextual information and 

As per claim 3, dependent upon claim 1, Yang in view of Schulter and Zheng teaches that the feature maps are combined using a simple weighted summation,                         
                            
                                
                                    f
                                
                                
                                    c
                                    o
                                    m
                                
                            
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            t
                                        
                                    
                                    ,
                                    
                                        
                                            g
                                        
                                        
                                            f
                                            t
                                            m
                                        
                                    
                                    
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    t
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            =
                            α
                            ∙
                            
                                
                                    F
                                
                                
                                    t
                                
                            
                            +
                            (
                            1
                            -
                            α
                            )
                            ∙
                            
                                
                                    g
                                
                                
                                    f
                                    t
                                    m
                                
                            
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                    
                                
                            
                        
                     (Schulter para. [0030] eqn. (4)).

As per claim 4, dependent upon claim 1, Yang in view of Schulter and Zheng teaches that converting the combined feature map into a 1-dimensional feature vector for each frame before transferring the 1-dimensional feature vector to the long short-term memory (LSTM) module (Zheng FIG. 8 #806; FIG. 9 #912). 

As per claim 6, dependent upon claim 1, Yang in view of Schulter and Zheng further teaches conveying an output from the long short-term memory (LSTM) module into a multi-layer perceptron (MLP) (Zheng FIG. 12 #1222).

Claim 7, an independent system claim, is rejected as applied to method claim 1.  Yang in view of Schulter and Zheng teaches processor device, memory and a display screen (Yang FIG. 1).

Claim 9, dependent upon claim 7, is rejected as applied to claim 3 above.

Claim 10, dependent upon claim 7, is rejected as applied to claim 4 above.

Claim 12, dependent upon claim 7, is rejected as applied to claim 6 above.

Claim 13, an independent medium claim, is rejected as applied to method claim 1 above.  

Claim 15, dependent upon claim 13, is rejected as applied to claim 3 above.

Claim 16, dependent upon claim 13, is rejected as applied to claim 4 above.

Claim 18, dependent upon claim 13, is rejected as applied to claim 6 above.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Publication 2010/0246901 A1), in view of Schulter et al. (US Publication 2019/0138814 A1, hereafter Schulter) and Zheng et al. (US Publication 2020/0175053 A1, hereafter Zheng), as applied above to claims 1, 7 and 13 respectively, and further in view of Wippler (US Publication 2020/0238929 A1).
As per claim 2, dependent upon claim 1, Yang in view of Schulter and Zheng teaches displaying the road layout model to a user (see rejections applied to claim 1), but does not teach the claimed limitations. 
Wippler is evidenced that displaying vehicle range information to an operator of the vehicle in order for the operator to make real-time driving decisions is well-known and practiced (para. [0027]).


Claim 8, dependent upon claim 7, is rejected as applied to claim 2 above.

Claim 14, dependent upon claim 13, is rejected as applied to claim 2 above.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Publication 2010/0246901 A1), in view of Schulter et al. (US Publication 2019/0138814 A1, hereafter Schulter) and Zheng et al. (US Publication 2020/0175053 A1, hereafter Zheng), as applied above to claims 1, 7 and 13 respectively, and further in view of Schuyler et al. (US Publication 2004/0153671 A1, hereafter Schuyler).
As per claim 5, dependent upon claim 1, Yang in view of Schulter and Zheng does not teach the claimed limitations. 
Schuyler discloses an object detector for detecting persons present within a detection area (ABSTARCT). By back-projecting all of the depth image pixels, a 3D point cloud representing the portion of the scene visible to the stereo camera may be produced. A plane view image can be determined by projecting the point cloud in x-y plane (para. [0054]; FIG. 9).


Claim 11, dependent upon claim 7, is rejected as applied to claim 5 above.

Claim 17, dependent upon claim 13, is rejected as applied to claim 5 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XUEMEI G CHEN/Primary Examiner, Art Unit 2664